Title: To Thomas Jefferson from George Hadfield, 22 September 1822
From: Hadfield, George
To: Jefferson, Thomas


Sir
Washington
Sepr, 22, 1822.
I had the honor to recieve your letter of the 10, instant, and am greatly indebted to you Sir, for your kindness in sending me the enclosed from my sister, and also for the one in Sepr last.I avail myself of your kind offer and enclose a letter for Lodi: and am much obliged to you Sir, for the wish you express to inform my Sister that I am in good health and doing well: the former thanks to providince, I enjoy, as to the latter I cannot say much; there is here a stagnation in the building line, owing to the scarsity of money, that is very ingureous both to Architects and mechanics, I have for two preceding seasons been occupied in the building of the City Hall, the south half of the general plan of which has been raised to its full height and covered with slate, and the west part of it, containing the offices of the Corporation, finished and occupied by that body since June last, the progress of this building is Suspended for the present until funds arising from the lottery or other sources, can be obtained. be pleased to accept my good wishes for a long continuance of your health and happiness.Geo. Hadfield